NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


ELISEO SALDANA,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )            Case No. 2D17-3747
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 4, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Christopher C.
Sabella, Judge.




PER CURIAM.


              Affirmed.


SILBERMAN, BLACK, and SLEET, JJ., Concur.